DETAILED ACTION
 	Claims 1-20 are pending and have been examined.

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


      Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are directed to an abstract idea without significantly more.
Here, under step 1 of the Alice analysis, method claims 1-7 are directed to a series of steps, device claims 8-14 are directed to one or more memories; and one or more processors, coupled to the one or more memories, and computer-readable medium claims 15-20 are directed to storing a set of instructions. Thus the claims are directed to a process, machine and manufacture respectively.
Under step 2A Prong One of the analysis, the claimed invention is directed to an abstract idea without significantly more. The claims recite task performance, including receiving, determining, processing and performing steps.  
The limitations of receiving, determining, processing and performing, are a process that, under its broadest reasonable interpretation, covers organizing human activity concepts, but for the recitation of generic computer components.  
Specifically, the claim elements recite receiving an indication of a particular task to be performed, receiving data identifying a location of the user device; determining that the location of the user device is associated with the particular task; receiving task image data identifying images of the particular task; and performing, by the device, one or more actions based on the performance data.
That is, other than reciting a device and a user device, the claim limitations merely cover commercial interactions, including business relations, thus falling within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
Additionally, the claims recite processing the task image data, with a machine learning model, to determine performance data. Here, the machine learning model is merely considered a complex mathematical exercise, thus directed to an abstract idea.
Under Step 2A Prong Two, the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This judicial exception is not integrated into a practical application.  The claims include a device and a user device.  The device and user device in the steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  As a result, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a device and a user device amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
None of the dependent claims recite additional limitations that are sufficient to amount to significantly more than the abstract idea. Claims 2 and 3 further describe receiving the indication of the particular task and determining that the location of the user device is associated with the particular task. Claim 4 further describes the task image data. Claim 5 recites an additional determining step, while claim 6 further describes the one or more actions. Similarly, dependent claims 9-14 and 16-20 recite additional details that further restrict/define the abstract idea. A more detailed abstract idea remains an abstract idea.
 Under step 2B of the analysis, the claims include, inter alia, a device and a user device.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
There isn’t any improvement to another technology or technical field, or the functioning of the computer itself.  Moreover, individually, there are not any meaningful limitations beyond generally linking the abstract idea to a particular technological environment, i.e., implementation via a computer system.  Further, taken as a combination, the limitations add nothing more than what is present when the limitations are considered individually.  There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology.
In addition, as discussed in paragraph 0070 of the specification, “Fig. 3 is a diagram of example components of a device 300. Device 300 may correspond to user device 210, crowdsource platform 220, computing resource 224, and/or server device 240. In some implementations, user device 210, crowdsource platform 220, computing resource 224, and/or server device 240 may include one or more devices 300 and/or one or more components of device 300. As shown in Fig. 3, device 300 may include a bus 310, a processor 320, a memory 330, a storage component 340, an input component 350, an output component 360, and/or a communication interface 370.”
As discussed in paragraph 0079 of the specification, “As shown in Fig. 4, process 400 may include providing, to a user device, task data identifying tasks to be performed (block 410). For example, the crowdsource platform (e.g., using computing resource 224, processor 320, memory 330, communication interface 370, and/or the like) may provide, to a user device, task data identifying tasks to be performed, as described above.”
As such, this disclosure supports the finding that no more than a general purpose computer, performing generic computer functions, is required by the claims.
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank Int’l et al., No. 13-298 (U.S. June 19, 2014).

Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 	Claims 1, 3, 4, 6-8, 10, 11, 13-15, 17, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nath et al (US 20150317582 A1).
As per claim 1, Nath et al disclose a method, comprising: 
receiving, by a device and from a user device, an indication of a particular task to be performed (i.e., Once one or more tasks 105 have been received from any of the task publishers (110, 115, 120), a task recommendation module 130 evaluates those tasks, any associated task contexts, learned worker models 135 for one or more human or virtual workers (140, 145, 150, 155) in a worker pool 160, ¶ 0028), 
receiving, by the device and from the user device, data identifying a location of the user device (i.e., Examples of present and future worker contexts includes, but are not limited to, worker history, present or expected worker locations, ¶ 0015); 
determining, by the device, that the location of the user device is associated with the particular task (i.e., consider FIG. 2, which shows two workers ω.sub.1 (230) and ω.sub.2 (240) and their corresponding daily commute paths (shown by dashed lines) relative to tasks near a first location 210 and to tasks near a second location 220, ¶ 0047); 
receiving, by the device and from the user device, task image data identifying images of the particular task (i.e., Note that this verification may also include receiving task data (e.g., picture of a restaurant menu) or information (e.g., traffic observations at a particular intersection) from workers, ¶ 0031); 
processing, by the device, the task image data, with a machine learning model, to determine performance data (i.e., Crowdsourced Task Optimizer uses machine learning to train predictive models that are used to determine which workers are most likely to complete particular tasks (or bundles of two or more tasks) successfully, and then to assign or recommend tasks and task bundles to workers most likely to complete those tasks. The machine learning techniques consider each workers history and behavior with respect to task types, task completion rates, contexts such as locations, travel direction, schedule, capabilities or skills of each worker (e.g., professional photographer, foreign language skills, etc.), capabilities of the workers mobile computing devices or tools (e.g., high resolution still or video cameras, laser rangefinders, microphones, etc.), ¶ 0016); and 
performing, by the device, one or more actions based on the performance data (i.e., Crowdsourced Task Optimizer uses machine learning to train predictive models that are used to determine which workers are most likely to complete particular tasks (or bundles of two or more tasks) successfully, and then to assign or recommend tasks and task bundles to workers most likely to complete those tasks, ¶ 0016).
As per claim 3, Nath et al disclose determining that the location of the user device is within a threshold distance of a particular task location associated with the particular task (i.e., the Context-Aware Crowdsourced Task Optimizer can recommend a location-specific task to a worker who is willing to perform similar tasks at the offered price and is currently near the location or whose daily commuting route is sufficiently close to that location so that he can conveniently perform the task or task bundle, ¶ 0062).
As per claim 4, Nath et al disclose data identifying one or more of: a particular task location associated with the particular task before a user begins performing the particular task, the particular task location while the user is performing the particular task, or the particular task location after the user completes performance of the particular task (i.e., the Context-Aware Crowdsourced Task Optimizer can recommend a location-specific task to a worker who is willing to perform similar tasks at the offered price and is currently near the location or whose daily commuting route is sufficiently close to that location so that he can conveniently perform the task or task bundle, ¶ 0062).
As per claim 6, Nath et al disclose the one or more actions include causing a drone or a robot to be dispatched to a particular task location associated with the particular task to verify performance of the particular task (i.e., the task bundling may take into account various worker contexts such as drone range, lifting capabilities, and task contexts such as delivery addresses, package sizes, package weights, etc. Note that the Context-Aware Crowdsourced Task Optimizer, the drone (or a human or other computer controlling the drone) can plan flight routes to allow the drone to complete the bundled tasks in an efficient manner, ¶ 0098).
As per claim 7, Nath et al disclose identifying an anomaly in the performance data; and modifying the performance data based on the anomaly (i.e., Periodic or continuous updates of the predictive worker models allows the crowdsourcing platform of the Context-Aware Crowdsourced Task Optimizer to keep track of the changes in workers' behavior over time. Another advantage of performing model updates as additional worker information becomes available is that instead of processing a large number of samples at once, which can incur undesirable computational complexity or overhead, the Context-Aware Crowdsourced Task Optimizer can update individual worker models in real-time whenever a new sample or data point is received for a particular worker, ¶ 0091).
Claims 8, 10, 11, 13, and 14 are rejected based upon the same rationale as the rejection of claims 1, 3, 4, 6 and 7, respectively, since they are the device claims corresponding to the method claims.
Claims 15, 17, 18 and 20 are rejected based upon the same rationale as the rejection of claims 1, 3, 4 and 7, respectively, since they are the computer readable medium claims corresponding to the method claims.

Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 2, 5, 9, 12, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nath et al (US 20150317582 A1), in view of Anson (US 20140359725 A1).
As per claim 2, Nath et al does not disclose receiving an additional image associated with the particular task, and determining to authorize the particular task as a task to be performed.
Anson discloses reluctance of an unauthorised person to falsely issue instructions (tasks) or to falsely claim to be a person for whom the instructions are intended, if the person's face is capture by a camera installed on a communications device (the facial image then potentially being subjected to automated facial recognition checks by computer software located on a computer readable medium or by visual inspection by a person at a Digital Identity Management Service (DIMS)) (¶ 0011).
This software application, according to one embodiment, connects the first person to a Digital Identity Management Service (DIMS) that recognizes and authenticates the issuance of authority to a second person to perform an instruction (task) issued by the first person based upon the first person's credentials and other identifying indicia including (¶ 0026). In use, the methods and systems recited above can be further secured by using means comprising: using a device's identifying indicia in order to authenticate the task; using biometric authentication including voice and facial recognition, in order to authenticate the task (¶¶ 0043-0050).
Nath et al and Anson are concerned with effective task assignment. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include receiving an additional image associated with the particular task, and determining to authorize the particular task as a task to be performed in Nath et al, as seen in Anson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 5, Nath et al does not disclose determining, based on the task image data, an identity of a user associated with the particular task; and wherein performing the one or more actions is based on determining the identity of the user.
Anson discloses reluctance of an unauthorised person to falsely issue instructions (tasks) or to falsely claim to be a person for whom the instructions are intended, if the person's face is capture by a camera installed on a communications device (the facial image then potentially being subjected to automated facial recognition checks by computer software located on a computer readable medium or by visual inspection by a person at a Digital Identity Management Service (DIMS)) (¶ 0011).
This software application, according to one embodiment, connects the first person to a Digital Identity Management Service (DIMS) that recognizes and authenticates the issuance of authority to a second person to perform an instruction (task) issued by the first person based upon the first person's credentials and other identifying indicia including (¶ 0026). In use, the methods and systems recited above can be further secured by using means comprising: using a device's identifying indicia in order to authenticate the task; using biometric authentication including voice and facial recognition, in order to authenticate the task (¶¶ 0043-0050).
Nath et al and Anson are concerned with effective task assignment. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include determining, based on the task image data, an identity of a user associated with the particular task; and wherein performing the one or more actions is based on determining the identity of the user in Nath et al, as seen in Anson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claims 9 and 12 are rejected based upon the same rationale as the rejection of claims 2 and 5, respectively, since they are the device claims corresponding to the method claims.
Claims 16 and 19 are rejected based upon the same rationale as the rejection of claims 2 and 5, respectively, since they are the computer readable medium claims corresponding to the method claims.

Conclusion
 	The prior art made of record and not relied upon, listed in the PTO-892, considered pertinent to applicant's disclosure, discloses task management.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726. The examiner can normally be reached M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        August 27, 2022